Gordon McCloud, J.
¶67 (dissenting) — The original restrictive covenants in this case permitted future amendments by majority vote. The homeowners knew that when they bought in. The original restrictive covenants also limited rental advertising, prohibited nuisances and offensive uses, and barred commercial and nonresidential uses. The homeowners also knew that when they bought in. A majority of the homeowners then voted to amend their covenants to limit short-term rentals.
¶68 The question presented by this case is whether the homeowner-majority can do that or whether this amendment is so inconsistent with the original covenants that the court should require homeowner unanimity to make this change. The majority answers this with a broad legal holding that all rental activity — presumably including hourly rentals — is protected by covenants like the ones at issue here, which certainly contemplated some rental activity but are actually silent on the topic of rental duration. This extremely broad holding ignores the limited and fact-specific nature of the question presented in this case. Because I would remand for a proper factual inquiry, I respectfully dissent.
1. The majority’s holding is so broad that it prospectively invalidates any limit on the duration of rentals
¶69 Before I address the majority opinion in detail, I pause to note the breadth of the trial court order it affirms. The majority characterizes this dispute as limited to the validity of the 2011 amendment prohibiting rentals of less *272than 30 days, majority at 248, but in fact, the Wilkinsons sought and obtained four separate rulings from the trial court:
(A) That the Plan of Development of Chiwawa River Pines (hereinafter “the Plan”) for phase 2 and for phases 3-6 each allow residential rentals of any duration - including residential rentals of less than 30 days.
(B) That specifically the Pope & Talbot Protective Covenants and the 1988 and 1992 Protective Covenants allow residential rentals of any duration - including residential rentals of less than 30 days.
(C) That a prohibition on commercial uses of lots as expressed by the Protective Covenants as set forth in the Pope & Talbot Covenants for phase [2] and for phases 3-6 and the 1988 and 1992 Covenants described above does not include residential rentals of any duration - including residential rentals for less than 30 days.
(D) That to the extent that the 2011 Amendment... seeks to bar residential rentals of any duration, including those of less than 30 days, it is unenforceable.
Clerk’s Papers (CP) at 442-43. By affirming the trial court’s order in its entirety, the majority not only invalidates the 2011 amendment barring rentals of less than 30 days, it also prospectively invalidates any limit on the duration of rentals in Chiwawa River Pines.8
*2732. The majority errs in holding that it is manifestly clear as a purely legal matter that the original covenants, which are silent on the topic of rental duration, allow rentals of any duration
¶70 As the majority correctly observes, a court’s primary objective in interpreting restrictive covenants is to determine the drafter’s intent,9 and if that intent is not clear from the covenants’ plain language, then the court may *274consider extrinsic evidence.10 According to the majority, however, the language of the covenants makes it “manifestly clear that the drafters [of the Chiwawa River Pines covenants] intended to permit vacation rentals.” Majority at 252.
¶71 I disagree. Instead, those covenants make it manifestly clear that the drafters intended to permit some rental activity, but it is not clear what type of rental activity the drafters contemplated — long-term, transient, or both. Because the covenants are ambiguous in this respect, extrinsic evidence is admissible to, in the majority’s words, “ ‘illuminate what was written.’ ” Majority at 251 (quoting Hollis, 137 Wn.2d at 697).
¶72 Further, because extrinsic evidence is admissible to clarify an ambiguity in a restrictive covenant, the meaning of the ambiguous language is at least in part a question of fact. Some lower courts, however, have erroneously characterized the interpretation of a restrictive covenant as solely a question of law.11 Both the trial court and the majority made that error here.
¶73 In the trial court, the Wilkinsons argued that any amendment “seeking] to bar residential rentals of any duration, including those of less than 30 days ... is unenforceable” under Ross v. Bennett, 148 Wn. App. 40, 52, 203 P.3d 383 (2008). CP at 442-43, 466-67. They reasoned that because Ross held that “short-term vacation rentals” were consistent with the residential use covenant at issue in that case,12 short-term rentals must also be consistent with the Chiwawa River Pines covenants, which limit lots to *275“single family residential use.”13 The trial court agreed, concluding that “there really [wejren’t any facts ... in dispute, particularly when one reads the Ross case” and granting summary judgment for the plaintiffs. Verbatim Report of Proceedings (Dec. 15, 2011) (1 VRP) at 34-35.
¶74 The trial court thus treated the meaning of a residential use provision as a question of law and foreclosed any factual inquiry into the intent embodied in the Pope & Talbot and 1988/1992 Chiwawa River Pines covenants. The majority repeats this error by stating that under Ross, “[i]f a vacation renter uses a home ‘for the purposes of eating, sleeping, and other residential purposes,’ this use is residential, not commercial, no matter how short the rental duration.” Majority at 252 (quoting Ross, 148 Wn. App. at 51-52).
175 The majority misapprehends Ross’s significance to this case and to the law of restrictive covenants in general. Ross was not a broad holding applicable to every covenant that distinguishes residential from commercial activity. The Ross court held only that a particular restrictive covenant limiting property use to “residence purposes only” was consistent with short-term vacation rentals. And it based that holding on a highly fact-specific record.14 That record contained a declaration by one of the covenant’s drafters showing that the drafters had “ ‘modeled’ ” the disputed covenants on those from a neighboring community where “ ‘vacation rentals’ ” did occur. Ross, 148 Wn. App. at 47-48. Thus, the Ross court did not hold that restrictive covenants limiting lots to “residential” use are always consistent with vacation rentals. Rather, the Ross court held that a residential use provision is not so plainly incompatible with vaca*276tion rentals that it will override clear evidence that the drafters intended to permit such rentals.
¶76 In contrast to the Ross court, the trial court in this case had very little evidence before it regarding the intent embodied in the original Pope & Talbot and 1988/1992 Chiwawa River Pines covenants. The trial court therefore ruled as a matter of law that short-term vacation rentals are always consistent with residential and single-family use.
¶77 Had this in fact been the question presented, the trial court’s decision might well be correct.15 But the question before the trial court was different. It was whether the Association could validly limit short-term rentals pursuant to the Pope & Talbot and 1988/1992 restrictive covenants, which prohibited nuisances and offensive uses, banned commercial and nonresidential uses, permitted limited rental signage, restricted lots to “single family” use, and reserved to the Association the power to adopt new land-use restrictions by majority vote. CP at 13, 30. These covenants clearly permit some rental activity, because they allow residents to post signs advertising their properties for rent. They also clearly contemplate restrictions on rental *277advertising, because they limit rental signage to one sign per lot. For the most part, however, these covenants raise questions: what constitutes a nuisance; what constitutes an offensive use; when rentals might conflict with single-family residential usage; and whether there are any specific limits on the majority’s power to amend the covenants.
¶78 To answer these questions, a court cannot simply rely on a prior appellate court’s interpretation of one similar covenant provision in a case with different facts. Rather, the court must consider the disputed covenants in their entirety, along with any extrinsic evidence relevant to their interpretation. The majority refuses to acknowledge the admissibility of any extrinsic evidence at all in this case, because it concludes (apparently as a matter of law) that the drafters of the original and 1988/1992 Chiwawa River Pines covenants “anticipated rentals and consciously decided not to limit their duration.” Majority at 251 (emphasis added). This constitutes a major departure from precedent.16
3. Whether the homeowner-majority had the authority to amend the restrictive covenants here is, instead, a question of fact
¶79 For at least a decade, Washington courts have held that where a set of restrictive covenants empowers residents to adopt amendments by majority vote, those amendments are valid only so long as they are adopted “ ‘in a reasonable manner [and are] consistent with the general plan of the development.’ ” Majority at 256 (quoting Shafer *278v. Bd. of Trs. of Sandy Hook Yacht Club Estates, Inc., 76 Wn. App. 267, 273-74, 883 P.2d 1387 (1994)). Our courts have also recognized that an amendment is unreasonable as a matter of law where it imposes an obligation that differs fundamentally from those contemplated in the original covenants. Meresse, 100 Wn. App. at 866-67 (amendment authorizing access road’s “relocation” unreasonable where original covenants addressed only “ ‘maintenance, repairs’ ” and “ ‘additional constructions’ ” involving said road, and the clause permitting future amendments was limited to certain topics).
¶80 In applying these holdings, our cases have never distinguished between amendments that “change” existing covenants and amendments that “create new restrictions.” Majority at 256 (emphasis omitted). But in today’s opinion, the majority adopts that distinction as a new rule. This new rule contrasts covenants that permit homeowners to “change” existing covenants with covenants that permit homeowners to “create new” covenants. Majority at 256 (emphasis omitted).17 According to the majority, where a set of restrictive covenants permits a majority of homeowners to create new covenants, these covenants need have “no relation to [the] *279existing covenants.” Id. By adopting this rule, the majority is able to distinguish this case from Shafer, in which the Court of Appeals found the creation of an entirely new covenant to be “consistent with the general plan of development.” Shafer, 76 Wn. App. at 274. I would not depart from precedent in this manner.
¶81 Instead, I would stick with current precedent, which holds that a court determines whether a restrictive covenant amendment is permissible — that is, whether it is “ ‘consistent with the general plan of development’ ” — by looking to “the language of the covenants, their apparent import, and the surrounding facts.” Meresse, 100 Wn. App. at 865 (emphasis added and omitted) (quoting Shafer, 76 Wn. App. at 274). In some cases, a court will be able to ascertain the reasonableness of a disputed amendment as a matter law, without undertaking any factual inquiry.18 For the reasons outlined above, however, this is not such a case.
¶82 In its oral summary judgment ruling, the trial court below acknowledged the factual component of the “reasonable and consistent” inquiry.19 That court’s orders, however, do not reveal any consideration of the facts “surrounding” the drafting of the original Pope & Talbot covenants or their consolidation in 1988/1992. This omission may reflect a need for guidance; unfortunately, the majority provides none. I would take this opportunity to clarify what “sur*280rounding facts” are relevant to the “reasonable and consistent” inquiry.
¶83 While no Washington case precisely describes the scope of the “surrounding facts” inquiry, the North Carolina Supreme Court provides a useful guide:
A disputing party will necessarily argue that an amendment is reasonable if he believes that it benefits him and unreasonable if he believes that it harms him. However, the court may ascertain reasonableness from the language of the original declaration of covenants, deeds, and plats, together with other objective circumstances surrounding the parties’ bargain, including the nature and character of the community. For example, it may be relevant that a particular geographic area is known for its resort, retirement, or seasonal “snowbird” population. Thus, it may not be reasonable to retroactively prohibit rentals in a mountain community during ski season or in a beach community during the summer. Similarly, it may not be reasonable to continually raise assessments in a retirement community where residents live primarily on a fixed income. Finally, a homeowners’ association cannot unreasonably restrict property rental by implementing a garnishment or “taking” of rents (which is essentially an assessment); although it may be reasonable to restrict the frequency of rentals to prevent rented property from becoming like a motel.
Armstrong v. Ledges Homeowners Ass’n, 360 N.C. 547, 559-60, 633 S.E.2d 78 (2006) (emphasis added). This approach rightly focuses on landowners’ reasonable expectations. “The character of the community” necessarily informs these expectations; it should therefore inform a court’s assessment of what is reasonable and consistent with the covenants by which a community’s members agreed to abide.20
*281Conclusion
¶84 The trial court erred in concluding that the meaning of the disputed covenants in this case was a question of law controlled by prior precedent. The majority makes the same error. This deprives the parties of an opportunity to present evidence on how to interpret the original covenants and how to determine the homeowners’ reasonable expectations about how those covenants might be amended. This also substitutes the values of this court’s majority for the values of the drafters and homeowners. Instead, I would remand for a proper factual inquiry. I therefore dissent.
Owens and Wiggins, JJ., concur with Gordon McCloud, J.
Reconsideration denied June 17, 2014.

 According to the majority, the Association has asked us to consider only part of the trial court’s order, and the majority has accordingly limited its opinion consistent with Rule of Appellate Procedure (RAP) 12.1(a), which states that “the appellate court will decide a case only on the basis of issues set forth by the parties in their briefs.” See majority at 245 n.1. Unfortunately, the majority does not tell us which parts of the trial court’s order it has declined to address. This is sure to cause considerable confusion, both as to the meaning of the majoritys opinion and as to the purpose and effect of RAP 12.1(a).
The purpose of RAP 12.1(a) is to encourage efficiency and fairness and to give parties a certain degree of control over the theory of their case. To these ends, RAP 12.1(a) prevents an appellate court from finding an error that the parties did not assign. State v. Hubbard, 103 Wn.2d 570, 573-74, 693 P.2d 718 (1985). It also prevents appellate courts from deciding legal issues the parties have not argued “[unless] necessary to reach a proper decision.” Harris v. Dep’t of Labor & Indus., 120 Wn.2d 461, 467-68, 843 P.2d 1056 (1993) (citing Alverado v. Wash. Pub. Power *273Supply Sys., 111 Wn.2d 424, 429-30, 759 P.2d 427 (1988)); see also RAP 12.1(b). But RAP 12.1(a) does not require this court to ignore portions of the summary judgment order to which the Association assigned error in this case.
This is so for two reasons. First, as the majority concedes, the Association assigned error to the trial court’s entire summary judgment order. See majority at 245 n.1 (citing Br. of Appellant at 3-4). Having done so, the Association will surely be surprised to learn that the majority has decided not to address every issue in that order. As noted above, the trial court’s summary judgment order stated that “to the extent that the 2011 Amendment... seeks to bar residential rentals of any duration, including those of less than 30 days, it is unenforceable.” CP at 443 (emphasis added). Clearly, the Association hoped that this court would recognize its authority to ban rentals of 30 days. I see no indication that it wanted this court, in the event that we upheld the trial court’s ruling on the 30-day rental ban, to quietly leave in place the rest of the trial court’s order banning rental limits of “any duration.” Id. Certainly, RAP 12.1(a) is not a license to do so.
Second, despite the majority’s protestations to the contrary, its reasoning does affirm the trial court’s summary judgment in its entirety. The effect of this reasoning is a blanket prohibition on any amendments to the Chiwawa River Pines covenants that limit rental activity by duration. The majority leaves open the possibility that vacation rental activity may be limited in Chiwawa River Pines in other ways — perhaps by a ban on the provision of room service because that is too “commercial” under Mains Farm Homeowners Ass’n v. Worthington, 121 Wn.2d 810, 816, 854 P.2d 1072 (1993) — but it absolutely prohibits any purely durational limit.
This is so because the majority’s decision turns entirely on the “use” to which the property is put during the rental term. According to the majority, if that use is “ ‘eating, sleeping, and other residential purposes,’ ” it is permitted “ ‘no matter how short the rental duration.’ ” Majority at 252 (quoting Ross v. Bennett, 148 Wn. App. 40, 51-52, 203 P.3d 383 (2008)). Thus, according to the majority, there is no legal distinction in this case between a 30-day residential rental and a 1-night residential rental.
If the majority believes that shorter term bans can be distinguished from bans on 30-day rentals, it should explain how. The Association came to this court assigning error to the trial court’s contrary ruling, and this court accepted review.


 Majority at 250 (citing Hollis v. Garwall, Inc., 137 Wn.2d 683, 696, 974 P.2d 836 (1999); Riss v. Angel, 131 Wn.2d 612, 623, 934 P.2d 669 (1997)).


 Majority at 251 (quoting Hollis, 137 Wn.2d at 697).


 See Wimberly v. Caravello, 136 Wn. App. 327, 336, 149 P.3d 402 (2006); Meresse v. Stelma, 100 Wn. App. 857, 864, 999 P.2d 1267 (2000); Parry v. Hewitt, 68 Wn. App. 664, 668, 847 P.2d 483 (1992). But see Ross, 148 Wn. App. at 46.


 The covenants at issue in Ross provided that “ ‘[a]ll parcels within said property shall be used for residence purposes only and only one single family residence may be erected on each such parcel.’ ” Ross, 148 Wn. App. at 44 (alteration in original). They also authorized “ ‘[a]ny member [to] delegate ... his *275right of enjoyment to the common areas and facilities to the members of his family, friends and tenants.’ ” Id. (first alteration in original).


 CP at 85.


 Indeed, the Boss court acknowledged the factual nature of the question before it, noting that “[wjhile interpretation of the covenant is a question of law, the drafter’s intent is a question of fact.” Ross, 148 Wn. App. at 49.


 Both Ross and persuasive out-of-state authority indicate that short-term vacation rentals may he consistent with covenants limiting members to “single family” and “residential” use. See Ross, 148 Wn. App. at 52; see, e.g., Slaby v. Mountain River Estates Residential Ass’n, 100 So. 3d 569, 578-79 (Ala. Civ. App. 2012) (holding that “property is used for ‘residential purposes’ when those occupying it do so for ordinary living purposes” and therefore “so long as the renters continue to relax, eat, sleep, bathe, and engage in other incidental activities . . . , they are using the cabin for residential purposes”); Applegate v. Colucci, 908 N.E.2d 1214, 1220 (Ind. Ct. App. 2009) (holding rental use is residential use because the occupants “use the structures for eating, sleeping, and other typical activities associated with a residence or dwelling place”); Lowden v. Bosley, 395 Md. 58, 69, 909 A.2d 261 (2006) (holding that “[w]hen property is used for a residence, there simply is no tension between such use and a commercial benefit accruing to someone else”); Mullin v. Silvercreek Condo. Owner’s Ass’n, 195 S.W.3d 484, 490 (Mo. Ct. App. 2006) (“The plain and ordinary meaning of ‘residential purposes’ is ‘one in which people reside or dwell, or which they make their homes, as distinguished from one which is used for commercial or business purposes.’ ” (quoting Blevins v. Barry-Lawrence County Ass’n for Retarded Citizens, 707 S.W.2d 407, 408 (Mo. 1986))). While we acknowledge this authority, however, we reiterate that the legitimacy of the amendment at issue in this case is a question of fact.


 See, e.g., Ross, 148 Wn. App. at 50 (permitting extrinsic evidence to clarify the terms “residential” and “residence purposes” in restrictive covenant); Bauman v. Turpen, 139 Wn. App. 78, 87-90, 160 P.3d 1050 (2007) (permitting extrinsic evidence to clarify the meaning of the term “one story” in restrictive covenant); Wimberly, 136 Wn. App. at 331, 407 (permitting extrinsic evidence to clarify the phrase “simple, well-proportioned structure”); Day v. Santorsola, 118 Wn. App. 746, 755-57, 76 P.3d 1190 (2003) (to determine whether restrictive covenant provision addressed “height” as opposed to “view,” the trial court properly considered extrinsic evidence of the way the provision had historically been enforced).


 The majority cites Ebel v. Fairwood Park II Homeowners’ Ass’n, 136 Wn. App. 787, 793, 150 P.3d 1163 (2007), and Meresse, 100 Wn. App. at 865-66, for this distinction. Majority at 256. The majority’s theory is that the court in Meresse applied a different — and more restrictive — rule than that articulated in Shafer, because the covenants in Shafer permitted more radical innovations than does a generic amendment provision. Id. at 258. But Meresse in fact addresses Shafer at length, relying extensively on its reasoning and rule statement and pausing to “add a caveat appropriate to the different facts [at hand].” Meresse, 100 Wn. App. at 865. Significantly, that caveat does not distinguish the language of the covenants at issue in Shafer. See id. at 865-66. Rather, it distinguishes the “nature” of the disputed amendment, i.e., its relation to existing covenants. Id. (“In Shafer, the existing covenants were extended to a restriction of a similar nature____Shafer does not address changes in restrictive covenants that differ in nature from those already in existence.”) And in Ebel, any seeming distinction between changes and new covenants is dicta. Ebel’s reasoning makes clear that it regards Meresse and Shafer as two cases applying the same rule, according to which an amendment is permissible so long as it is reasonable and consistent with the general plan of development. See Ebel, 136 Wn. App. at 793 (citing Meresse and Shafer for the rule that “an amendment may not create a new covenant that has no relation to the existing covenants”). That is the rule I would apply here.


 An. amendment is unreasonable as a matter of law if, for example, it plainly contradicts language in the original covenants. See Wright v. Cypress Shores Dev. Co., 413 So. 2d 1115, 1118, 1124 (Ala. 1982) (“cancellation of the [residential use] restrictions so as to permit the construction of a convenience store” was “unreasonable exercise of [developer’s] authority” to “annul, cancel, modify or amend” restrictive covenants). It is also unreasonable if it differs fundamentally from the obligations described in the original covenants. Meresse, 100 Wn. App. at 866-67 (amendment authorizing access road’s “relocation” unreasonable where original covenants addressed only “ ‘maintenance, repairs’ ” and “ ‘additional constructions’ ” involving said road and the clause permitting future amendments was limited to certain topics). But where an amendment is not unreasonable as a matter of law, its validity can be determined only in light of “the surrounding facts.” Id. at 865 (citing Shafer, 76 Wn. App. at 271).


 See 1 VRP at 31-32 (“[I]n assessing what constitutes a reasonable manner consistent with the general plan of development, a court should look to the language of the covenants, their apparent import, and the surrounding facts.”).


 In light of the need to protect the property owners’ legitimate expectations, courts have considered the “character of the community” at the time the property was purchased and whether the covenants were enforced so as to maintain this character over time. Se. Jurisdictional Admin. Council, Inc. v. Emerson, 363 N.C. 590, 597-98, 683 S.E.2d 366 (2009) (considering character of the community “at the time the plaintiff property owners purchased their lots” and noting that this *281character was maintained “consistently since the first lots were sold”); Armstrong, 360 N.C. at 560 (considering the character of the community at the time the plaintiffs purchased their properties).